Citation Nr: 0527047	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  01-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial rating for lateral 
instability of the left ankle with degenerative joint disease 
and antalgic gait, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952 and from April 1955 to May 1960.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO) that effectuated a July 199 Board decision 
granting service connection for a left ankle disorder.  In 
its decision, the RO assigned a 20 percent rating for that 
disability, and the veteran disagreed with that rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159(c) (1) 
and (4) (2004).

Circumstances related to litigation of another issue not 
associated with this claim have resulted in a lack of current 
evidence in the claims folder.  The most recent VA treatment 
records are over four years old.  Thus, updated VA treatment 
records should be obtained.  Moreover, as the most recent VA 
examination addressing the left ankle is dated in October 
1998, the veteran should be scheduled for an examination of 
the left ankle.  Parenthetically, the Board notes that a VA 
orthopedic examination conducted in August 2002 addressed the 
hips and did not report findings for the left ankle.  

Accordingly, the case is REMANDED for the following:

1.  Obtain updated VA treatment records 
from the VAMC Las Vegas dated after July 
2001.

2.  Once the foregoing has been 
accomplished, and the available medical 
records have been associated with the 
claims file, schedule the veteran for a 
VA examination of his left ankle.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claim 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  A rationale for any opinion 
expressed should be provided.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected left 
ankle, including lateral instability, 
degenerative joint disease and antalgic 
gait.  The examiner should specifically 
document whether there is any ankylosis 
of the left ankle.  

The examiner should conduct range of 
motion testing of the left ankle.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
ankle is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

3.  The RO should then readjudicate the 
veteran's claim with consideration of all 
evidence including that received since 
the issuance of the most recent SSOC in 
November 2002.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




